Citation Nr: 1422342	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-22 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to April 23, 2012.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, granting service connection for PTSD and assigning an initial 30 percent disability rating, effective May 23, 2008.  A May 2013 rating decision increased the initial disability rating to 70 percent, effective April 23, 2012.  

In an August 2013 decision, the Board denied an initial disability rating in excess of 30 percent for PTSD prior to April 23, 2012, and also denied an initial disability rating in excess of 70 percent for PTSD from April 23, 2012.  The Board's decision also denied an earlier effective date for the grant of service connection for PTSD; the claim for a total disability rating for compensation based on individual unemployability (TDIU) was remanded for further development. 

The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in January 2014 the Court vacated that part of the Board's decision denying an initial disability rating in excess of 30 percent for PTSD, prior to April 23, 2012, pursuant to a Joint Motion (JMR).  

The Veteran did not appeal that part of the Board's decision that denied an initial disability rating in excess of 70 percent for PTSD, from April 23, 2012.  


FINDING OF FACT

Prior to April 23, 2012, the service-connected PTSD did not cause occupational and social impairment, with reduced reliability and productivity; there was no evidence of flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks occurring more than once a week, difficulty understanding complex commands, impaired short-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation, or difficulty establishing and maintaining effective work and social relationships attributed to his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for PTSD prior to April 23, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  Written statements from the Veteran and his wife are of record.  

A VA examination was conducted in August 2008; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  This examination is adequate as it is predicated on an examination of the Veteran and fully addresses the rating criteria and other manifestations relevant to evaluating his service-connected PTSD.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

The Veteran and his representative contend that he is entitled to a higher initial disability rating for PTSD prior to April 23, 2012, because his symptoms were more severe than those contemplated by the 30 percent rating.  The Veteran contends that the 30 percent disability rating does not address his having to quit working full-time in 2005 because of his PTSD symptoms.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to April 23, 2012, the Veteran's service-connected PTSD was rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

A VA psychiatric examination conducted in August 2008 reflects the Veteran's complaints of difficulty sleeping with severe night sweats, irritability and reported problems with road rage.  He also complained of diminished interest in participation in significant events, a sense of detachment from others, an exaggerated startle response, hypervigilance and difficulty concentrating.  The Veteran was married one time and had one child.  He had worked in construction for 30 years, retired in 2005, and was working part-time at the time of the examination.

Examination revealed the Veteran to be well oriented and normal in appearance and hygiene.  His behavior was appropriate and his affect and mood appeared normal.  His speech was also normal, as was his communication.  His thought processes were assessed as normal with no impaired abstract thinking and his judgment was within normal limits.  He reported occasional panic attacks with tachycardia, sweating and feelings of having a heart attack.  He also reported that he had suspiciousness and that he did not trust anyone.  He denied delusions, hallucinations or ideas of reference.  He had some obsessional rituals which interfered with people.  His memory was intact.  He felt that he had poor concentration at times.  The Veteran denied suicidal or homicidal ideation.  

The diagnosis was PTSD, mild.  The examiner opined that the Veteran's PTSD symptoms were not severe enough to interfere with social and occupational functioning or to require continuous medication.  The examiner also opined that he was able to manage his own benefits with no difficulty in performing activities of daily living.  The assessed GAF score was 60, indicative of moderate impairment.  

An October 2008 VA consult report regarding Agent Orange exposure reflects the Veteran's history of struggling with flashbacks, anger management and sleep difficulties over the years.  He reported his symptoms were presently improved and he was not seeking treatment for them.  The examiner found his mood to be stable during the examination.  At that time the Veteran indicated that he believed his present coping mechanisms were effective and he was advised that VA resources for PTSD would be provided should he want to pursue treatment in the future.  

In a February 2009 written statement, the Veteran's wife indicated that she had been married to the Veteran since 1968 and that he had become progressively more aggressive towards other people and was an aggressive driver.  She stated that he was constantly tired because he did not sleep well and was very restless.  He had little patience for her or others.  They rarely went to movies.  Aside from his anger, his wife described the Veteran as unemotional and unsentimental about birthdays, holidays and special occasions.  

Prior to April 23, 2012, the Board finds the August 2008 VA examiner's findings and opinion regarding the Veteran's PTSD symptoms highly probative and persuasive, as they were based on a longitudinal review of all the evidence of record, including the Veteran's self-described history, and included discussions of all relevant facts.  The examiner offered rationale and plausible explanations for his conclusions regarding the severity of the Veteran's impairment as a result of his PTSD symptoms.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

While both the Veteran and his wife are competent to report on their personal knowledge of his symptoms, and their statements are accepted as credible, they are not competent to provide a probative opinion on the severity of such symptoms in relation to the applicable rating criteria.  Such is a medically complex matter that requires particular expertise in clinical psychology and psychiatry, which they simply do not possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In contrast, the August 2008 VA examiner took into consideration all of the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of the manifestations attributed to his service-connected PTSD.  

While the Veteran's wife's written statement, dated approximately six months after the August 2008 VA psychiatric examination and four months after the last relevant clinical consult, indicates she believed he had gotten progressively more aggressive with others and was an aggressive driver, these very same symptoms were noted and addressed at the time of the VA examination.  The examiner also addressed other symptoms noted in her written statement, including diminished interest in participating in significant events, detachment from others and sleep difficulties.  Significantly, she did not indicate any progression in the severity of these symptoms since the examination or indicate any other symptoms not addressed in VA examiner's report.  

Significantly, at his October 2008 consult, the Veteran reported that his present coping mechanisms were effective; his symptoms were improved; and he was not seeking treatment for them.  Nor does the claim file contain any evidence that the Veteran received or sought treatment for his PTSD between the May 23, 2008 effective date of the 30 percent rating and the April 23, 2012 effective date of the 70 percent rating.



The Board finds that the medical evidence, which directly addresses the criteria under which PTSD is evaluated, is far more probative than the Veteran's and his wife's assessments as to PTSD's severity during the time frame at issue.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The criteria for an initial disability rating in excess of 30 percent for PTSD prior to April 23, 2012, have not been met; there is no doubt to be resolved and an initial disability rating in excess of 30 percent for PTSD prior to April 23, 2012, is not warranted.  

The Veteran's service-connected PTSD results primarily in sleep disturbance, anger outbursts and social detachment.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran has not reported any significant manifestations that are not contemplated by the rating schedule; the assigned schedular evaluation for the service-connected PTSD prior to April 23, 2012, is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD prior to April 23, 2012, is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


